Opinion issued October 16, 2008







 




In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-08-00805-CR
____________

IN RE PATRICK FRANKLIN, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator Patrick Franklin filed a pro se petition for writ of mandamus
complaining that the trial court has not ruled on matters related to his post conviction
writ of habeas corpus filed in cause 974028.
 We dismiss the petition for lack of
jurisdiction.
          This Court issued an opinion affirming relator’s conviction in cause number
974028 on September 28, 2006.  See Franklin v. State, No. 01-06-00955-CR, 2006
WL 2772750, (Tex. App.—Houston [1st Dist.] Sep. 28, 2006, pet. ref’d) (not
designated for publication).  The judgment of the trial court became final when our
mandate issued on June 25, 2007.   
          This Court has no authority to issue a writ of mandamus to compel a district
court judge to rule on a petition for writ of habeas corpus in which the judgment of
conviction is final.  In re McAfee, 53 S.W.3d 715, 718 (Tex. App.–Houston [1st
Dist.] 2001, orig. proceeding).  Neither do we have jurisdiction to grant post-conviction habeas corpus relief in felony cases because that jurisdiction rests
exclusively with the Texas Court of Criminal Appeals. Tex. Code Crim. Proc. Ann.
Art. 11.07 § 3,  (Vernon Supp. 2008);  Ater v. Eight Court of Apeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991) (orig. proceeding). 
          Accordingly, the petition for writ of mandamus is dismissed for lack of
jurisdiction.PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).